                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Ronald T. Seaworth,                                   Case No. 20-cv-2560 (WMW/ECW)

                            Plaintiff,
                                                ORDER GRANTING DEFENDANTS’
       v.                                           MOTION TO DISMISS

KLST, Inc., et al.,

                            Defendants.


       This matter is before the Court on Defendants’ motion to dismiss. (Dkt. 6.) For

the reasons addressed below, Defendants’ motion is granted.

                                     BACKGROUND

       Plaintiff Ronald T. Seaworth, who resides in Minnesota, is a former employee of

Defendant KLST, Inc., which is located in Elk River, Minnesota, and does business as

ABRA Auto Body and Glass (ABRA). Defendants Kedrick Johnson, Scott Johnson,

Todd Johnson, Danyell Wendland, Ross Ristinen, and Amy Klemz are employees of, or

otherwise affiliated with, ABRA.

       This case arises out of alleged employment-law violations. Seaworth alleges that

“Defendants engaged in 18 counts of wage theft/embezzlement” and “1 count of

retaliation for reporting to the employer [Defendants’] crime of wage theft.” Seaworth

alleges that Defendants violated Minn. Stat. § 609.52, subdiv. 1(13)(i) and (iii); Minn.

Stat. § 181.932, subdiv. 1; and “Federal wage laws.” Defendants move to dismiss based

on a lack of federal subject-matter jurisdiction, pursuant to Rule 12(b)(1), Fed. R. Civ. P.
                                        ANALYSIS

       Federal courts are courts of limited jurisdiction. U.S. Const. art. III, § 2, cl. 1;

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). If a federal district court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action. Fed. R. Civ. P. 12(h)(3).

       There are two basic statutory grants of federal-court subject-matter jurisdiction:

federal-question jurisdiction, see 28 U.S.C. § 1331, and diversity-of-citizenship

jurisdiction, see 28 U.S.C. § 1332; see also Arbaugh v. Y&H Corp., 546 U.S. 500, 501

(2006). With respect to federal-question jurisdiction, federal district courts have been

granted jurisdiction over “all civil actions arising under the Constitution, laws, or treaties

of the United States.” 28 U.S.C. § 1331. In other words, a federal district court may

adjudicate disputes that arise under federal law. When a case does not involve a federal

question, a court may still have subject-matter jurisdiction over the case if diversity

jurisdiction is established.   See 28 U.S.C. § 1332(a).        Here, only federal-question

jurisdiction is at issue.

       Federal-question jurisdiction arises when a plaintiff’s claims plead “a cause of

action created by federal law” or when “state-law claims . . . implicate significant federal

issues.” Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312

(2005). Whether federal-question jurisdiction exists is “governed by the well-pleaded

complaint rule, which provides that federal jurisdiction exists only when a federal

question is presented on the face of the plaintiff’s properly pleaded complaint.”




                                              2
Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (internal quotation marks

omitted).1 However, “[a] court does not obtain subject-matter jurisdiction just because a

plaintiff raises a federal question in his or her complaint. If the asserted basis of federal

jurisdiction is patently meritless, then dismissal for lack of jurisdiction is appropriate.”

Biscanin v. Merrill Lynch & Co., 407 F.3d 905, 907 (8th Cir. 2005) (internal citations

omitted).

       Defendants move to dismiss this case for lack of subject-matter jurisdiction,

pursuant to Rule 12(b)(1), Fed. R. Civ. P. Specifically, Defendants argue that Seaworth

has not established a basis for federal-question jurisdiction and, therefore, the complaint

should be dismissed. In the complaint, Seaworth asserts federal-question jurisdiction

generally, see 28 U.S.C. § 1331, and specifically asserts that federal-question jurisdiction

is available pursuant to 42 U.S.C. § 12203, 18 U.S.C. § 3571, and the “Fair Wage act.”

       Under Rule 12(b)(1), a defendant may challenge the plaintiff’s complaint for lack

of subject-matter jurisdiction either on its face or on the factual truthfulness of its

averments. See, e.g., Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993). With a facial

attack, the non-moving party “receives the same protections as it would defending against


1
       In response to Defendants’ motion to dismiss, Seaworth asserts federal jurisdiction
pursuant to “42 USC Title VI.” As an initial matter, Title VI of the Civil Rights Act of
1964 is not cited in the complaint. See 42 U.S.C. §§ 2000d et seq. Title VI prohibits
discrimination on the basis of race, color, and national origin in any program or activity
receiving federal financial assistance. 42 U.S.C. § 2000d. Here, Seaworth has not
alleged that he was treated in a discriminatory manner based on race, color, or national
origin, or that Defendants are a program or activity that receives federal financial
assistance. Accordingly, Seaworth has not stated a claim under Title VI and, therefore,
Title VI cannot confer jurisdiction.


                                             3
a motion brought under Rule 12(b)(6).” Osborn v. United States, 918 F.2d 724, 729 n.6

(8th Cir. 1990). But when evaluating a factual challenge to subject-matter jurisdiction,

the district court may weigh evidence outside the pleadings. Id. at 729–30. Here,

Defendants raise a facial attack on standing. Accordingly, the pleadings are construed in

the light most favorable to the non-moving party and the facts alleged in the complaint

are taken as true. See Fed. R. Civ. P. 12(b)(6); Blankenship v. USA Truck, Inc., 601 F.3d

852, 853 (8th Cir. 2010).

       The Court addresses, in turn, whether any of the statutes or acts cited in the

complaint provide a basis for federal-question jurisdiction.

       I.     Created by Federal Law

       A.     42 U.S.C. § 12203

       Defendants argue that 42 U.S.C. § 12203 does not provide or create a private

cause of action. Seaworth does not address this argument.

       Section 12203 provides:

              No person shall discriminate against any individual because
              such individual has opposed any act or practice made
              unlawful by this chapter or because such individual made a
              charge, testified, assisted, or participated in any manner in an
              investigation, proceeding, or hearing under this chapter.

42 U.S.C. § 12203(a). The “chapter” referenced in Section 12203 is the Americans with

Disabilities Act of 1990 (ADA). 42 U.S.C. §§ 12101 et seq. The ADA provides:

              No covered entity shall discriminate against a qualified
              individual on the basis of disability in regard to job
              application procedures, the hiring, advancement, or discharge




                                             4
              of employees, employee compensation, job training, and
              other terms, conditions, and privileges of employment.

42 U.S.C. § 12112(a). Here, the complaint is devoid of allegations pertaining to a

disability or other status that is protected under the ADA. See 42 U.S.C. § 12102.

      Accordingly, because Seaworth has not pleaded a claim under the ADA, this Court

lacks jurisdiction pursuant to 42 U.S.C. § 12203.

      B.      18 U.S.C. § 3571

       Defendants argue that 18 U.S.C. § 3571 also does not confer jurisdiction.

Seaworth does not present argument as to how Section 3571 might confer jurisdiction.

       Section 3571, which is a criminal statute, sets forth fines that a court may assess

after a defendant has been found guilty of a federal offense. 18 U.S.C. § 3571.

       Here, it appears that Seaworth cited Section 3571 in relation to his claims of

“wage theft/embezzlement.” A court may, at times, infer a private cause of action on the

basis of a criminal statute alone. Wisdom v. First Midwest Bank, 167 F.3d 402, 407 (8th

Cir. 1999). But absent an indication that civil enforcement is available, a private cause of

action will not be inferred. See Cent. Bank of Denver, N.A. v. First Interstate Bank of

Denver, N.A., 511 U.S. 164, 190 (1994) (“We have been quite reluctant to infer a private

right of action from a criminal prohibition alone.”); see Fed. Sav. & Loan Ins. Corp. v.

Reeves, 816 F.2d 130, 137–38 (4th Cir. 1987) (concluding that there is no basis for

implying a civil cause of action from federal criminal code provisions, including

embezzlement).    Therefore, the Court lacks jurisdiction over what appears to be a

purported private cause of action for embezzlement.



                                             5
       C.       “The Fair Wage act”

       Defendants argue that, because there is no “Fair Wage Act” codified in federal

law, such an act cannot confer jurisdiction. Specifically, Defendants argue that Seaworth

appears to be referencing a bill that was introduced in the United States House of

Representatives in 2016 and 2019 that has not been enacted into law. See H.R. 4508,

114th Cong. (2016); H.R. 4443, 116th Cong. (2019). Seaworth does not identify where

the “Fair Wage Act” is codified, if at all. And a bill that has not been enacted into law

cannot provide the basis for federal-question jurisdiction. Accordingly, the “Fair Wage

act” does not provide a basis for federal-question jurisdiction.

       II.      Implication of Significant Federal Issues

       Although Seaworth fails to state a cause of action created by federal law, a state-

law claim that implicates significant federal issues may provide a basis for federal-

question jurisdiction. “[T]he question is, does a state-law claim necessarily raise a stated

federal issue, actually disputed and substantial, which a federal forum may entertain

without disturbing any congressionally approved balance of federal and state judicial

responsibilities.” Grable & Sons, 545 U.S. at 314; accord Franchise Tax Bd. v. Constr.

Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 13 (1983). Absent a federal cause of

action, a case cannot arise under federal law unless the plaintiff’s right to relief under

state law “requires resolution of a substantial question of federal law in dispute between

the parties.”    McNeill v. Franke, 171 F.3d 561, 564 (8th Cir. 1999).           “[F]ederal

jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily raised,




                                              6
(2) actually disputed, (3) substantial, and (4) capable of resolution in federal court

without disrupting the federal-state balance approved by Congress.” Gunn v. Minton,

568 U.S. 251, 258 (2013).

      Here, Seaworth fails to present any argument as to whether, or how, a substantial

question of federal law is in dispute between the parties. And based on Seaworth’s

complaint, Minnesota laws addressing employer wage theft and retaliation appear to form

the basis of the complaint.      See Minn. Stat. §§ 609.52, subdiv. 1(13), 181.932.

Accordingly, because it appears that state law, rather than federal, is at issue and that a

substantial question of federal law has not been raised, Seaworth’s claims do not

implicate a significant federal issue. Therefore, federal-question jurisdiction on this

ground also does not exist.

                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

      1.      Defendants’ motion to dismiss, (Dkt. 6), is GRANTED, and this case is

DISMISSED WITHOUT PREJUDICE.

      2.     The Clerk of Court is directed to terminate Plaintiff Ronald T. Seaworth’s

motion to deny Defendants’ motion to dismiss, (Dkt. 12).

           LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 12, 2021                                   s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge


                                            7
